internal_revenue_service number release date index number -------------------------------------- ------------------------------- ----------------- ---------------------------- in re -------------------------------------- ------------------------ att’n ----------------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita br05 plr-132464-06 date date legend state a ---------- state_agency a -------------------------------------------------------- utilities electric l -------------------------------------------------------- m ----------------------------------- gas o -------------------------------------------- p --------------------------------------------------- dear ----------------- this letter responds to your authorized representatives’ letter and submissions of date and other correspondence and submissions in which they requested on your the taxpayer’s behalf rulings regarding the proper federal tax treatment under sec_61 sec_136 and sec_6041 of the internal_revenue_code the code of certain energy conservation payments you make as more fully described below specifically you requested rulings that the subject payments are not includable in the gross incomes of the recipients by reason of the exclusion provided under sec_136 of the code and therefore are not subject_to information reporting to such recipients under sec_6041 of the code we are pleased to address your concerns state a recently enacted comprehensive legislation regulating the distribution the information submitted indicated that you were created by state_agency a facts and consumption of certain public_utility services in state a the legislation established public-purpose funding to be used for new cost-effective local energy conservation new market transformation efforts and the fostering of new renewable energy resources the legislation authorized state_agency a to direct the manner in which public-purpose funds authorized under the statute would be collected and spent and cognizant of the inherent tension in encouraging state a utilities to make efforts to attempt to reduce consumer electric demands provided state_agency a authority to direct that funds collected by state a regulated electric utilities under the statute be paid to a nongovernmental entity to carry out the purposes of the legislation and other interested parties to act as the nongovernmental entity described in the enabling legislation and to direct the expenditure of funds for the energy conservation and other purposes described in the statute you have been recognized as exempt from federal_income_tax as an organization described in sec_501 of the code and classified as a publicly_supported_organization described in sec_170 the manner in which you receive and expend funds in accordance with statutory purposes is subject_to regulation by state_agency a with whom you have entered into a comprehensive agreement under terms of the plan state a regulated electric utilities utilities l and m are required to collect a small monthly public purpose charge ppc from electricity consumers and to remit to you for expenditure in furtherance of energy conservation and related statutory purposes all or portions of such receipts you are required to expend such receipts for educational_purposes for new cost-effective energy conservation measures new market transformations for the above-market costs of new renewable energy resources for low-income weatherization programs and for certain other public welfare purposes natural_gas utilities utilities o and p are required to collect a ppc from natural_gas customers to be expended for energy conservation measures as permitted under state a law you have entered into agreements with state_agency a and utilities o and p under which you are required to expend natural_gas ppc receipts in a manner similar to the manner in which you are required to expend electric ppc receipts consequences attendant payments made under your residential payments program consisting of residential efficiency payments and residential renewable energy payments under these programs payments from amounts received from utilities l pursuant to recent agreements with state_agency a two state a regulated you have enquired about the proper federal_income_tax and reporting residential efficiency payments in the form of cash or equipment are m o and p utilities are made to or on behalf of their state a residential customers for energy conservation measures in the homes or apartments owned or occupied by such residential customers payments made to residential customers of a utility do not exceed funds collected from the particular utility serving those customers and are limited for energy efficiency and renewable energy measures in the homes or apartments of such residential customers subsidies for installations or modifications primarily designed to reduce the consumption of electricity or natural_gas at such residences residential renewable energy payments are payments primarily designed to improve the management of energy demand with respect to residential dwelling units by reducing the power and load demands placed on a utility’s transmission and distribution facilities through the generation of alternative renewable energy sources for on-site consumption eg solar windpower and photovoltaic measures designed to generate power for on-site consumption in residential dwelling units submitted information indicates that you have been reporting amounts paid to or for the benefit of state a commercial and industrial customers on form 1099-misc to the extent such payments to or for the benefit of any such customer exceeded dollar_figure during the calendar_year you have not reported payments made to state a residential customers law analysis gross_income defined law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 sec_61 of the code provides generally that except as otherwise provided by relevant to the inquiry at hand sec_136 of the code provides that gross_income does not include the value of any subsidy provided directly or indirectly by a public_utility to a customer for the purchase or installation of any energy_conservation_measure sec_136 provides that for this purpose the term energy_conservation_measure means any installation or modification primarily designed to reduce consumption of electricity or natural_gas or to improve the management of energy demand with respect to a dwelling_unit as defined in sec_280a describing generally a house apartment condominium mobile home boat or similar_property and all structures or other_property appurtenant to such dwelling_unit a public_utility is described in sec_136 the legislative_history of the section clarifies that the subsidy need not be provided directly by the public_utility to the customer and that the exclusion applies to the customer to whom a subsidy may be indirectly provided by the utility the statutory requirements for the exclusion of the described residential payments made by you the taxpayer from the gross incomes of the utilities’ residential customers are satisfied in the instant circumstances the payments are made for purposes and within the limitations described in sec_136 under the legislative scheme enacted by state a and under agreements with utilities as administered through state_agency a and you the taxpayer the described payments are made directly or indirectly by state a public_utilities satisfying the terms of sec_136 through you to the utilities’ state a residential customers we conclude therefore that the described residential payments made by you are excludable from the utilities’ residential customers’ gross incomes for federal_income_tax purposes under sec_136 of the code because these payments have been determined to be excludable from recipients’ gross incomes under sec_136 of the code it is unnecessary for us to determine whether or not or to what extent such amounts might also be excludible from the gross incomes of low-income individuals under general welfare or other rebate principles information reporting requirements sec_6041 of the code provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income other than payments to which sec_6042 sec_6044 sec_6047 d a or 6050n a applies and other than payments with respect to which a statement is required under the authority of sec_6042 sec_6044 or sec_6045 of dollar_figure or more in any taxable_year or in the case of such payments made by the united_states the officers or employees of the united_states having information as to such payments and required to make such returns in regard thereto by the regulations hereinafter provided for shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment except as otherwise provided in sec_1_6041-3 payments for which no return of information is required under sec_6041 and foreign-related items and other exceptions every person engaged in a trade_or_business shall make an information_return for each calendar_year with respect to payments it makes during the calendar_year in the course of its trade_or_business to another person of fixed or determinable income described in paragraph a i a salaries wages commissions sec_1_6041-1 of the treasury regulations regulations provides that sec_1_6041-1 of the regulations provides in pertinent part that the fees and other forms of compensation_for services rendered aggregating dollar_figure or more or b interest including original_issue_discount rents royalties annuities pensions and other gains profits and income aggregating dollar_figure or more of this section return required by subparagraph of this paragraph shall be made on forms and sec_1_6041-1 of the regulations provides in pertinent part that the term all persons engaged in a trade_or_business as used in sec_6041 includes not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit thus the term includes the organizations referred to in sec_401 sec_501 sec_501 and sec_521 and in paragraph i of this section regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income and not the gross amount_paid thus sec_6041 requires you to report only those payments in excess of dollar_figure includible in a recipient’s gross_income efficiency and the use of renewable energy resources are not income to the customers under sec_61 as a result you do not have to report the payments under sec_6041 conclusions following rulings are issued respecting the described residential payments made by you to the utilities’ residential customers based on the facts and information submitted and the representations made the in this case your payments to the residential customers to promote energy the word income as used in sec_6041 is not defined by statute or such payments are not income to the recipients under sec_61 of the code but are energy conservation subsidies excluded under sec_136 and you are not required to report such payments on forms or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2006_1 2006_1_irb_1 however when the criteria in section dollar_figure of revproc_2006_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this letter_ruling is based on facts and representations provided by the company and its authorized representatives and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein because it could help resolve federal tax issues a copy of this letter should be maintained with the company’s permanent records pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours s william a jackson _________________________ william a jackson chief branch associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
